EXHIBIT 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”) dated as of April 17, 2006 between NewPage
Corporation (the “Company”) and Richard D. Willett, Jr. (the “Executive”)
(together, the “Parties”).

WHEREAS, the Parties wish to establish the terms of Executive’s future
employment.

Accordingly, the Parties agree as follows:

1. Employment and Acceptance. The Company shall employ the Executive, and
Executive shall accept employment, subject to the terms of this Agreement,
effective as of April 13, 2006 (the “Effective Date”).

2. Term. Subject to Section 5 of this Agreement, this Agreement and the
employment relationship hereunder will continue from the Effective Date until
the third anniversary of the Effective Date (the “Term”). There shall be no
extension of this Agreement other than by written agreement executed by both
Parties hereto. In the event of the Executive’s termination of employment during
the Term, the Company’s obligation to continue to pay all base salary, as
adjusted, bonus and other benefits then accrued shall terminate except as may be
provided for in Section 5 of this Agreement.

3. Duties and Title.

3.1 Title. The Company shall employ the Executive to render exclusive and
full-time services to the Company and certain designated subsidiaries and
affiliates. The Executive will serve in the capacity of Chief Operating Officer
and President of NewPage Holding Corporation (“Holding”) and the Company. The
Executive shall also serve during the Term in executive positions for one or
more of the Company’s subsidiaries and affiliates for no additional
consideration.

3.2 Duties. The Executive will have such authority and responsibilities and will
perform such executive duties as are customarily performed by the chief
operating officer and president of businesses similar to those of the Company or
assigned to Executive by the Chief Executive Officer of the Company (the “CEO”)
or the Board of Directors of Holding (the “Holding Board”). The Executive shall
report to the CEO. The Executive will devote all his full working-time and
attention to the performance of such duties and to the promotion of the business
and interests of the Company and its subsidiaries and affiliates. This
provision, however, will not prevent the Executive from acting as an advisor to
or a member of, the board of directors of any civic or charitable organization,
so long as such actions do not violate the provisions of Section 7 of this
Agreement or interfere with the Executive’s performance of his duties hereunder.



--------------------------------------------------------------------------------

4. Compensation by the Company.

4.1 Base Salary. As compensation for all services rendered pursuant to this
Agreement, the Company will pay to the Executive, an annual base salary of four
hundred fifty thousand dollars ($450,000), payable in accordance with the
payroll practices of the Company (“Base Salary”). Each year during the Term, the
Holding Board will conduct a review of Executive’s Base Salary and, in its sole
discretion, may increase Executive’s Base Salary. Once increased, Base Salary
shall not be decreased. For the purposes of this Agreement, “Base Salary” shall
mean the Executive’s base salary as increased pursuant to this Section 4.1.

4.2 Annual Bonus. For performance periods during the Term, the Executive will be
entitled to participate in the NewPage Corporation Annual Management Incentive
Plan approved annually by the Board of Directors of the Company (the “Annual
Incentive Plan”). Executive’s target bonus will be 100% of Base Salary for
achieving targets set annually by the Board of Directors of the Company in the
Annual Incentive Plan. Each annual bonus (“Annual Bonus”) shall be paid on or
before March 15th of the year following the tax year in which the relevant
services required for payment have been performed. There shall be no cap on the
amount of such Annual Bonuses. The Executive’s bonus for 2006 will be prorated.

4.3 Participation in Employee Benefit Plans. The Executive shall be entitled
during the Term, if and to the extent eligible, to participate in all of the
applicable benefit plans of the Company that may be available to other senior
executives of the Company, on the same terms as such other executives. The
Company may at any time or from time to time amend, modify, suspend or terminate
any employee benefit plan, program or arrangement for any reason in its sole
discretion.

4.4 Vacation. The Executive shall be entitled to four (4) weeks of paid vacation
with respect to each calendar year during the Term. Vacation days will be
prorated for any partial year based on the number of days elapsed in such year.
Executive shall not be entitled to payment for unused vacation days upon the
termination of his employment except as set forth in Section 5 below. The
accrual and carry-over of vacation days shall be in accordance with Company
policy from time to time in effect.

4.5 Expense Reimbursement. During the Term, the Executive shall be entitled to
receive reimbursement for all appropriate business expenses incurred by him in
connection with his duties under this Agreement in accordance with the policies
of the Company as in effect from time to time.

4.6 Moving and Relocation. Executive shall be eligible to receive moving and
relocation benefits in accordance with the terms and conditions of the NewPage
Moving & Relocation Plan.

5. Termination of Employment.

5.1 Upon Expiration of the Term or By the Company for Cause or By the Executive
Without Good Reason. Upon expiration of the Term, or if during the Term, the
Company terminates the Executive’s employment for Cause (as defined below) or
Executive terminates his employment without Good Reason (as defined below), the
Executive shall be entitled to receive the following:

(a) any unpaid Base Salary through the date of termination; and any accrued but
unused vacation pay through the date of termination; and

 

- 2 -



--------------------------------------------------------------------------------

(b) accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

Upon any such termination, as applicable, the payment set forth in
Section 5.1(a) shall be paid in a lump sum within 10 business days after
termination (unless an earlier date is prescribed by law).

For the purposes of this Agreement, “Cause” means (i) commission of a felony by
the Executive; (ii) acts of dishonesty by the Executive resulting or intending
to result in personal gain or enrichment at the expense of the Company or its
subsidiaries or affiliates; (iii) the Executive’s material breach of any
provision of any policy of the Company, Holding or Maple Timber Acquisition LLC
(Paper Series); (iv) the Executive’s failure to follow the lawful written
directions of the Board of Directors of the Company, the Holding Board or the
Board of Directors of Maple Timber Acquisition LLC (Paper Series); (v) conduct
by the Executive in connection with his duties that is fraudulent, willful and
materially injurious to the Company or its subsidiaries or affiliates; or
(vi) conduct by the Executive in connection with his duties that is unlawful and
materially injurious to the Company or its subsidiaries or affiliates; provided
that the Executive shall have ten (10) business days following the Company’s
written notice of its intention to terminate the Executive’s employment to cure
such Cause, if curable, as determined by the Holding Board, in its sole
discretion.

For the purposes of this Agreement, “Good Reason” means, without the consent of
the Executive, (i) the assignment to the Executive of any duties inconsistent in
any material adverse respect with the Executive’s position (including without
limitation, any reduction in offices, titles and reporting requirements),
authority, duties or responsibilities immediately following the Effective Date,
or any other action by Holding or the Company which results in a material
diminution in such position, authority, duties or responsibilities; (ii) a
reduction by Holding or the Company in the Executive’s Base Salary or in the
percentage of Base Salary on which the Executive’s bonus is based; (iii) Holding
or the Company’s requiring the Executive to be based in any office or location
outside of fifty (50) miles from the Executive’s principal place of employment,
which shall be Dayton, Ohio; (iv) a material reduction in the aggregate benefits
provided to the Executive, except for any across-the-board reduction(s)
affecting all similarly situated employees on substantially the same
proportional basis; or (v) any failure by the Company to obtain the express
written assumption of the Company’s obligations to the Executive as described
herein by any successor or assign of the Company.

5.2 By the Company Without Cause or By the Executive for Good Reason. Subject to
the Executive’s compliance with Section 7 hereof and subject to the execution by
the Executive, without revocation, of a general release in the form attached
hereto as Exhibit A (the “Release”), if during the Term the Executive’s
employment terminates without

 

- 3 -



--------------------------------------------------------------------------------

Cause or Executive terminates his employment for Good Reason, the Executive
shall receive the severance payments set forth in this Section 5.2 at such times
and subject to the provisions of paragraphs (I) and (II) below (which shall be
in lieu of any payments or benefits to which the Executive may be entitled under
any Company severance plan (the “Severance Plan”)):

(a) any unpaid Base Salary through the date of termination;

(b) a pro rata bonus for the year of termination, calculated as the product of
(x) “Severance Bonus Amount” (as defined below) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year through the
date of termination and the denominator of which is 365, payable at the time
that bonuses are paid after the Executive’s termination date to similarly
situated employees;

(c) any accrued but unused vacation pay;

(d) an amount equal to two (2) times Base Salary;

(e) continued receipt of welfare benefits for 24 months after the Executive’s
date of termination; provided, however, if the Executive becomes reemployed with
another employer and is eligible to receive welfare benefits under another
employer-provided plan, the welfare benefits described in this clause 5.2(e)
shall be secondary to those provided under such other plan;

(f) outplacement services substantially similar to those provided pursuant to
the terms of the Severance Plan; and

(g) accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

(I) The payment set forth in Section 5.2(a) shall be paid within 10 business
days after the date of termination (unless an earlier date is prescribed by
law).

(II) The payments set forth in Sections 5.2(b)-(d) shall be paid in a lump sum
after the later of (i) the expiration of the applicable revocation period
contained in the Release and (ii) with respect to the bonus, the annual bonus
payment date for similarly situated employees after the Executive’s termination
of employment.

The Company shall have no obligation to provide the payments and benefits set
forth above in the event that Executive breaches the provisions of Section 7.

“Severance Bonus Amount” shall mean, in the event of a termination (i) prior to
June 1st of any calendar year, the Annual Bonus paid to the Executive for the
calendar year prior to the termination or (ii) on or after June 1st of any
calendar year, the Annual Bonus that would have been payable to the Executive
for the calendar year of the termination (determined as of the end of such
calendar year and payable when the Company pays annual bonuses to similarly
situated employees).

 

- 4 -



--------------------------------------------------------------------------------

5.3 Due to Death or Disability. If during the Term the Executive dies or the
Company terminates the Executive’s employment on account of the Executive’s
Disability (as defined below), the Executive, or the Executive’s legal
representatives (as appropriate), shall be entitled to receive the following:

(a) any unpaid Base Salary through the date of termination;

(b) a pro rata bonus for the year of termination, calculated as the product of
(x) “Severance Bonus Amount” and (y) a fraction, the numerator of which is the
number of days in the current fiscal year through the date of termination and
the denominator of which is 365, payable at the time that bonuses are paid after
the Executive’s termination date, to similarly situated employees; and

(c) any accrued but unused vacation pay; and

(d) accrued benefits pursuant to the terms and conditions of the Company’s
benefit plans and programs.

The payments set forth in Section 5.3(a) and (c) shall be paid in a lump sum
within ten (10) business days after the date of termination (unless an earlier
date is prescribed by law) and with respect to 5.3(b), at such time that annual
bonuses are paid after the Executive’s termination date to similarly situated
employees.

For the purposes of this Agreement, “Disability” means a determination by the
Company, in accordance with applicable law, based on information provided by a
physician selected by the Company or its insurers and reasonably acceptable to
the Executive that, as a result of a physical or mental injury or illness, the
Executive has been unable to perform the essential functions of his job with or
without reasonable accommodation for a period of (i) ninety (90) consecutive
days or (ii) one hundred and eighty (180) days in any one-year period.

5.4 No Mitigation. The obligations of the Company to Executive which arise upon
the termination of his employment pursuant to this Section 5 shall not be
subject to mitigation or offset.

5.5 Removal from any Boards and Positions. If the Executive’s employment
terminates for any reason under this Agreement, he shall be deemed to resign
(i) if a member, from the Board of Directors of the Company, the Holding Board
and the Board of Directors of the Paper Series of Maple Timber Acquisition LLC
or any other board of directors of any subsidiary or affiliate of the Company or
any other board to which he has been appointed or nominated by or on behalf of
the Company and (ii) from any position with the Company or any subsidiary or
affiliate of the Company, including, but not limited to, as an officer of the
Company or any of its subsidiaries or affiliates.

6. Nondisparagement. Except as required by law or order of a court or
governmental agency having jurisdiction or to report, in good faith, an
impropriety or financial wrongdoing affecting the business of the Company,
Executive agrees that Executive will not at any time publish or communicate to
any person or entity any Disparaging (as defined below) remarks, comments or
statements concerning the Company, Cerberus Capital Management, L.P.,

 

- 5 -



--------------------------------------------------------------------------------

their parents, subsidiaries and affiliates, and their respective present and
former members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. “Disparaging” remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of the
business of the individual or entity being disparaged.

7. Restrictions and Obligations of the Executive.

7.1 Confidentiality.

(a) During the course of the Executive’s employment under this Agreement, the
Executive will have access to, certain trade secrets and confidential
information relating to the Company and its affiliates and subsidiaries (the
“Protected Parties”) which is not readily available from sources outside the
Company. The confidential and proprietary information and, in any material
respect, trade secrets of the Protected Parties are among their most valuable
assets, including but not limited to, their customer, supplier and vendor lists,
contract terms, databases, competitive strategies, computer programs,
frameworks, or models, their marketing programs, their sales, financial,
marketing, training and technical information, their product development (and
proprietary product data), business plans and strategies (including, but not
limited to, acquisition and divestiture plans), environmental matters and other
regulatory matters and any other information, whether communicated orally,
electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their businesses.
The Protected Parties invested, and continue to invest, considerable amounts of
time and money in their process, technology, know-how, obtaining and developing
the goodwill of their customers, their other external relationships, their data
systems and data bases, and all the information described above (hereinafter
collectively referred to as “Confidential Information”), and any
misappropriation or unauthorized disclosure of Confidential Information in any
form would irreparably harm the Protected Parties. The Executive acknowledges
that such Confidential Information constitutes valuable, highly confidential,
special and unique property of the Protected Parties. The Executive shall hold
in a fiduciary capacity for the benefit of the Protected Parties all
Confidential Information relating to the Protected Parties and their businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or its subsidiaries and affiliates and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). Except as
required by law or an order of a court or governmental agency with jurisdiction,
the Executive shall not, during the period the Executive is employed by the
Company or its subsidiaries and affiliates or at any time thereafter, disclose
any Confidential Information, directly or indirectly, to any person or entity
for any reason or purpose whatsoever, nor shall the Executive use it in any way,
except in the course of the Executive’s employment with, and for the benefit of,
the Protected Parties or to enforce any rights or defend any claims hereunder or
under any other agreement to which the Executive is a party, provided that such
disclosure is relevant to the enforcement of such rights or defense of such
claims and is only disclosed in the formal proceedings related thereto. The
Executive shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Executive understands and agrees that the Executive shall acquire no
rights to any such Confidential Information.

 

- 6 -



--------------------------------------------------------------------------------

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, “Business” shall be as
defined in Section 7.3 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Company and its subsidiaries and affiliates, whether prepared by the Executive
or otherwise coming into the Executive’s possession, shall remain the exclusive
property of the Company and its subsidiaries and affiliates, and the Executive
shall not remove any such items from the premises of the Company and its
subsidiaries and affiliates, except in furtherance of the Executive’s duties
under this Agreement.

(c) It is understood that while employed by the Company, the Executive will
promptly disclose to it, and assign to it the Executive’s interest in any
invention, improvement or discovery made or conceived by the Executive, either
alone or jointly with others, which arises out of the Executive’s employment. At
the Company’s request and expense, the Executive will assist the Company and its
subsidiaries and affiliates during the period of the Executive’s employment
under this Agreement and thereafter in connection with any controversy or legal
proceeding relating to such invention, improvement or discovery and in obtaining
domestic and foreign patent or other protection covering the same.

(d) As requested by the Company and at the Company’s expense, from time to time
and upon the termination of the Executive’s employment for any reason, the
Executive will promptly deliver to the Company and its subsidiaries and
affiliates, as applicable, all copies and embodiments, in whatever form, of all
Confidential Information in the Executive’s possession or within his control
(including, but not limited to, memoranda, records, notes, plans, photographs,
manuals, notebooks, documentation, program listings, flow charts, magnetic
media, disks, diskettes, tapes and all other materials containing any
Confidential Information) irrespective of the location or form of such material.
If requested by the Company, the Executive will provide the Company with written
confirmation that all such materials have been delivered to the Company as
provided herein.

7.2 Non-Solicitation or Hire. During the Term and for a period of two (2) years
following the termination of the Executive’s employment for any reason
(including the expiration of the Term), the Executive shall not directly or
indirectly solicit or attempt to solicit or induce, directly or indirectly,
(a) any party who is a customer of the Company or its subsidiaries or
affiliates, or who was a customer of the Company or its subsidiaries or
affiliates at any time during the relevant period immediately prior to the
relevant date, for the purpose of marketing, selling or providing to any such
party any services or products offered by or available from the Company or its
subsidiaries or affiliates and relating to the Business (as defined in
Section 7.3) or (b) any employee of the Company or any of its subsidiaries or
affiliates or any person who was an employee of the Company or any of its
subsidiaries or affiliates during the twelve (12) month period immediately prior
to the date of the Executive’s termination of employment to terminate such
employee’s employment relationship with the Protected Parties in order, in
either case, to enter into a similar relationship with the Executive, or any
other person or any entity in competition with the Business of the Company or
any of its subsidiaries or affiliates.

 

- 7 -



--------------------------------------------------------------------------------

7.3 Non-Competition. During the Term and for a period of two (2) years following
the termination of the Executive’s employment for any reason (including the
expiration of the Term), the Executive shall not, whether individually, as a
director, manager, member, stockholder, partner, owner, employee, consultant or
agent of any business, or in any other capacity, other than on behalf of the
Company or a subsidiary or affiliate, organize, establish, own, operate, manage,
control, engage in, participate in, invest in, permit his name to be used by,
act as a consultant or advisor to, render services for (alone or in association
with any person, firm, corporation or business organization), or otherwise
assist any person or entity that engages in or owns, invests in, operates,
manages or controls any venture or enterprise, which engages or proposes to
engage in the coated paper business anywhere in the world (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Executive from owning for passive investment purposes not intended to circumvent
this Agreement, less than five percent (5%) of the publicly traded common equity
securities of any company engaged in the Business (so long as the Executive has
no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Executive in connection with any permissible equity
ownership).

7.4 Property. The Executive acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
during his employment by the Company or its subsidiaries and affiliates are the
sole property of the Company and its subsidiaries and affiliates (“Company
Property”). During the Term, and at all times thereafter, the Executive shall
not remove, or cause to be removed, from the premises of the Company or its
subsidiaries or affiliates, copies of any record, file, memorandum, document,
computer related information or equipment, or any other item relating to the
business of the Company or its subsidiaries or affiliates, except in furtherance
of his duties under the Agreement. When the Executive’s employment terminates,
or upon request of the Company at any time, the Executive shall promptly deliver
to the Company all copies of Company Property in his possession or control.

8. Remedies; Specific Performance. The Parties acknowledge and agree that the
Executive’s breach or threatened breach of any of the restrictions set forth in
Section 7 will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to equitable relief, including specific performance
and injunctive relief as remedies for any such breach or threatened or attempted
breach. The Executive hereby consents to the grant of an injunction (temporary
or otherwise) against the Executive or the entry of any other court order
against the Executive prohibiting and enjoining him from violating, or directing
him to comply with any provision of Section 7. The Executive also agrees that
such remedies shall be in addition to any and all remedies, including damages,
available to the Protected Parties against him for such breaches or threatened
or attempted breaches. In addition, without limiting the Protected Parties’
remedies for any breach of any restriction on the Executive set forth in Section
7, except as required by law, the Executive shall not be entitled to any
payments set forth in Section 5.2 hereof if the Executive breaches the covenants
applicable to the Executive contained in Section 7.

 

- 8 -



--------------------------------------------------------------------------------

9. Location. The principal place of the Executive’s employment shall be at the
Company’s headquarters.

10. Other Provisions.

10.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid, and shall be deemed given when so delivered
personally, telegraphed, telexed, or sent by facsimile transmission or, if
mailed, four (4) days after the date of mailing, as follows:

(a) If the Company, to:

NewPage Corporation

Courthouse Plaza N.E.

Dayton, Ohio

Attention: Board of Directors

With copies to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, NY 10022

Attention:         Stuart D. Freedman, Esq.

Telephone:       212-756-2000

Fax:                 (212) 593-5955

(b) If the Executive, to the Executive’s home address reflected in the Company’s
records.

10.2 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto.

10.3 Representations and Warranties by Executive. The Executive represents and
warrants that he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Executive’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements.

10.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the party waiving compliance. No delay on the part of any party in
exercising any right, power or

 

- 9 -



--------------------------------------------------------------------------------

privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any right, power or privilege hereunder, nor any single or partial
exercise of any right, power or privilege hereunder, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder. This Agreement and all compensation derived therefrom are intended
not to constitute compensation deferred under a nonqualified deferred
compensation plan as contemplated in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”). Accordingly, notwithstanding any other
provision of this Agreement, the provisions of this Agreement will be
interpreted consistent with the preceding sentence, and the Agreement may be
modified to the minimum extent necessary, as agreed upon by the Company and the
Executive, to comply with the requirements of Section 409A of the Code and the
regulations promulgated thereunder.

10.5 Governing Law and Venue.

(a) This Agreement shall be governed and construed in accordance with the laws
of the State of New York applicable to agreements made and not to be performed
entirely within such state, without regard to conflicts of laws principles.

(b) The parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in Dayton, Ohio, for the purposes of any suit, action or other proceeding
brought by any party arising out of any breach of any of the provisions of this
Agreement and hereby waive, and agree not to assert by way of motion, as a
defense or otherwise, in any such suit, action, or proceeding, any claim that it
is not personally subject to the jurisdiction of the above-named courts, that
the suit, action or proceeding is brought in an inconvenient forum, that the
venue of the suit, action or proceeding is improper, or that the provisions of
this Agreement may not be enforced in or by such courts. In addition, the
parties agree to the waiver of a jury trial.

10.6 Assignability by the Company and the Executive. This Agreement, and the
rights and obligations hereunder, may not be assigned by the Parties without
written consent signed by the Parties; provided, however, that the Company may
assign its rights and/or obligations described herein to the successor of the
business of the Company.

10.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

10.8 Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning of terms contained
herein.

10.9 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated.

 

- 10 -



--------------------------------------------------------------------------------

The Executive acknowledges that the restrictive covenants contained in Section 7
are a condition of this Agreement and are reasonable and valid in temporal scope
and in all other respects.

10.10 Judicial Modification. If any court determines that any of the covenants
in Section 7, or any part of any of them, is invalid or unenforceable, the
remainder of such covenants and parts thereof shall not thereby be affected and
shall be given full effect, without regard to the invalid portion. If any court
determines that any of such covenants, or any part thereof, is invalid or
unenforceable because of the geographic or temporal scope of such provision,
such court shall reduce such scope to the minimum extent necessary to make such
covenants valid and enforceable.

10.11 Tax Withholding. The Company or other payor is authorized to withhold from
any benefit provided or payment due hereunder, the amount of withholding taxes
due any federal, state or local authority in respect of such benefit or payment
and to take such other action as may be necessary in the opinion of the Holding
Board to satisfy all obligations for the payment of such withholding taxes.

 

- 11 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

EXECUTIVE

/s/ Richard D. Willett, Jr.

Richard D. Willett, Jr. NEWPAGE CORPORATION By:  

/s/ Mark A. Suwyn

Name:   Mark A. Suwyn Title:   Chief Executive Officer and Chairman of the Board

 

- 12 -



--------------------------------------------------------------------------------

EXHIBIT A

FORM EMPLOYMENT GENERAL RELEASE

For good and valuable consideration, receipt whereof is hereby acknowledged,
Richard D. Willett, Jr. (“Executive”), individually and on behalf of his
respective heirs, executors, administrators, representatives, agents, attorneys
and assigns (the “Executive Releasor”), hereby irrevocably, fully and
unconditionally releases and forever discharges NewPage Corporation, (the
“Company”) and its affiliated companies, parents, subsidiaries, predecessors,
successors, assigns, divisions, related entities and all of their present
employees, officers, directors, trustees, shareholders, members, partners (as
applicable), agents, investors, attorneys and representatives (the “Company
Released Parties”), from any and all manner of actions and causes of action,
suits, debts, dues, accounts, bonds, covenants, contracts, agreements,
judgments, charges, claims, and demands whatsoever which the Executive Releasor,
has, or may hereafter have against the Company Released Parties or any of them
arising out of or by reason of any cause, matter or thing whatsoever from the
beginning of the world to the date hereof, including without limitation any and
all matters relating to employment with the Company and its subsidiaries or
affiliates, and the cessation thereof, and all matters arising under any
federal, state or local statute, rule or regulation or principle of contract law
or common law, including but not limited to the Age Discrimination in Employment
Act of 1967, 29 U.S.C. § 621, et seq., Title VII of the Civil Rights Act of
1964, 42 U.S.C. § 2000 et seq., the Americans with Disabilities Act of 1990, 42
U.S.C. § 12101 et seq., the Employee Retirement Income Security Act of 1974, 29
U.S.C. § 1001 et seq., the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,
the Family and Medical Leave Act of 1993, 29 U.S.C. § 2601 et seq. and
applicable labor and employment laws of the states of New York and Ohio.
Notwithstanding the foregoing, the Executive’s release described herein shall be
subject to the Company’s compliance with its obligations under Section 5.2 of
the Employment Agreement between the Company and the Executive, dated as of
April __, 2006 (the “Employment Agreement) and nothing contained herein shall
release the Company Released Parties from any obligations under any agreement
relating to the grant, holding or disposition of equity, including, without
limitation any equity purchase and/or any equityholders agreements.
Notwithstanding the foregoing, Executive does not release and shall retain any
claim (i) for indemnification and defense pursuant to the charter documents and
bylaws of the Company or any Company Released Party, and (ii) under any
insurance coverage available to Executive under any director’s and officer’s
insurance policy or similar policy maintained by the Company or any Company
Released Party.

PLEASE READ CAREFULLY BEFORE SIGNING. THIS DOCUMENT

INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

Executive acknowledges that he has been given the opportunity to review and
consider this General Release for twenty-one (21) days from the date he received
a copy. If he elects to sign before the expiration of the twenty-one (21) days,
Executive acknowledges that he will have chosen, of his own free will without
any duress, to waive his right to the full twenty-one (21) day period.

 

- 13 -



--------------------------------------------------------------------------------

Executive may revoke this General Release after signing it by giving written
notice to             , within seven (7) days after signing it. This General
Release, provided it is not revoked, will be effective on the eighth (8th) day
after execution.

Executive acknowledges that he has been advised to consult with an attorney
prior to signing this General Release.

Executive is signing this General Release knowingly, voluntarily and with full
understanding of its terms and effects. Executive is signing this General
Release of his own free will without any duress, being fully informed and after
due deliberation. Executive voluntarily accepts the consideration provided to
him for the purpose of making full and final settlement of all claims referred
to above.

Executive acknowledges that he has not relied on any representations or
statements not set forth in this General Release. Executive will not disclose
the contents or substance of this General Release to any third parties, other
than his attorneys, accountants, or as required by law, and Executive will
instruct each of the foregoing not to disclose the same.

This General Release will be governed by and construed in accordance with the
laws of the State of New York. If any provision in this General Release is held
invalid or unenforceable for any reason, the remaining provisions shall be
construed as if the invalid or unenforceable provision had not been included.

IN WITNESS WHEREOF, the Executive, intending to be legally bound hereby, has
executed this General Release as of                  , 200  .

 

EXECUTIVE

 

Name:

 

- 14 -